 



EXHIBIT 10.2

RESPIRONICS, INC.

2005 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

ARTICLE I — PURPOSE; EFFECTIVE DATE



1.1.   Purpose. The purpose of this Respironics, Inc. 2005 Non-Employee Director
Deferred Compensation Plan (hereinafter, the “Plan”) is to permit non-employee
members of the Board of Respironics, Inc. to defer the receipt of Compensation
which would otherwise become payable to them. It is intended that this Plan, by
providing this deferral opportunity, will assist the Company in retaining and
attracting individuals of exceptional ability by providing them with these
benefits.   1.2.   Effective Date. The Plan shall be effective as of January 1,
2005.

ARTICLE II — DEFINITIONS

     For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:



2.1.   Account. “Account” means the account maintained on the books of the
Company used solely to calculate the amount payable to each Participant under
this Plan and shall not constitute a separate fund of assets.   2.2.  
Beneficiary. “Beneficiary” means the person(s) designated by the Participant,
entitled under Article VI to receive any Plan benefits payable after the
Participant’s death.   2.3.   Beneficial Ownership. “Beneficial Ownership” shall
be determined as provided in Rule 13d-3 under the Exchange Act.   2.4.   Board.
“Board” means the Board of Directors of the Company.   2.5.   Change in Control.
A “Change in Control” shall occur upon:



  (a)   The Company’s acquisition of actual knowledge that any Person (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) other than the
Company, a Subsidiary or any employee benefit plan(s) sponsored by the Company
has acquired the Beneficial Ownership, directly or indirectly, of securities of
the Company entitling such Person to 20% or more of the Voting Power of the
Company;     (b)   The occurrence of the date provided for in action by the
Board or the Committee, if any, to require election of the Committee as provided
in Section 7.5 of this Plan, following the making of a Tender Offer to acquire
securities of the Company entitling the holders thereof to 20% or more of the
Voting Power of the Company;

1



--------------------------------------------------------------------------------



 



  (c)   The occurrence of the date provided for in action by the Board or the
Committee, if any, to require election of the Committee as provided in
Section 7.5 of the Plan, following the making of a solicitation subject to
Rule 14a-11 under the Exchange Act (or any successor Rule) relating to the
election or removal of 50% or more of the members of any class of the Board by
any person other than the Company; or     (d)   The shareholders of the
Company’s approval of a merger, consolidation, share exchange, division or sale
or other disposition of assets of the Company as a result of which the
shareholders of the Company immediately prior to such transaction shall not
hold, directly or indirectly, immediately following such transaction a majority
of the Voting Power of (i) in the case of a merger or consolidation, the
surviving or resulting corporation, (ii) in the case of a share exchange, the
acquiring corporation or (iii) in the case of a division or sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the transaction, holds more than 10% of the consolidated
assets of the Company immediately prior to the transaction.



2.6.   Committee. “Committee” means the Compensation Committee of the Board,
except in the event of a Change in Control as provided in Section 7.5.   2.7.  
Company. “Company” means Respironics, Inc., a Delaware corporation, or any
successor.   2.8.   Company Stock Fund. The term “Company Stock Fund” means an
investment alternative that provides for a hypothetical investment in shares of
Company Common Stock, which may in the discretion of the Committee be offered as
a Valuation Fund.   2.9.   Compensation. “Compensation” means a Director’s
aggregate compensation payable by the Company for services rendered as a
Director, including the annual base retainer and attendance fees for Board and
committee meetings, but excluding any travel expense allowances, other expense
reimbursements, or any non-cash compensation.   2.10.   Deferral Commitment.
“Deferral Commitment” means a commitment made by a Participant to defer a
portion of Compensation as set forth in Article III. The Deferral Commitment
shall apply to each payment of Compensation. Such designation shall be made in
whole percentages and shall be made in a form acceptable to the Committee. A
Deferral Commitment shall remain in effect until modified as provided under
Section 3.5, below.   2.11.   Deferral Period. “Deferral Period” means the
calendar year in which deferrals are permitted; provided, however, that
deferrals may not be made with respect to Compensation for services rendered
prior to participation in the Plan.   2.12.   Determination Date. “Determination
Date” means each calendar day.   2.13.   Director. The term “Director” means a
non-employee member of the Company’s Board.

2



--------------------------------------------------------------------------------



 



2.14.   Disability. “Disability” means a Participant is “disabled” as defined in
Section 409A(a)(2)(c) of the Code, as determined by a physician approved by the
Committee or its delegate.   2.15.   Distribution Election. “Distribution
Election” means the form prescribed by the Committee and completed by the
Participant, indicating the chosen form of payment for benefits payable from the
Account under this Plan, as elected by the Participant.   2.16.   Exchange Act.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.   2.17.   Fair Market Value. “Fair
Market Value” means the fair market value of Company Common Stock between the
following prices, as applicable, for the date as of which Fair Market Value is
to be determined as quoted in The Wall Street Journal (or in such other reliable
publication or cite as the Committee, in its discretion, may determine to rely
upon): (i) so long as the Company Common Stock is not listed on any principal
United States securities exchange registered under the Exchange Act, the highest
and lowest sales prices per share of the Company Common Stock for such date on
the National Association of Securities Dealers Automated Quotations System or
any successor system then in use, or (ii) in the event that the Company Common
Stock is listed on such an exchange, the highest and lowest sales prices per
share of the Company Common Stock for such date on such exchange. If there are
no such sale price quotations for the date as of which Fair Market Value is to
be determined, then Fair Market Value shall be determined by taking a weighted
average of the means between the highest and lowest sales prices per share of
the Company Common Stock as so quoted on the nearest reasonable date before and
after the date as of which Fair Market Value is to be determined. If the Fair
Market Value of the Company Common Stock cannot be determined on the basis
previously set forth in this Section 2.17, the Committee shall in good faith
determine the fair market value of the Company Common Stock on such date. Fair
Market Value shall be determined without regard to any restriction other than a
restriction which, by its terms, will never lapse.   2.18.   Interest.
“Interest” means the amount credited to a Participant’s Account on each
Determination Date, which may include interest, dividends, gains and losses and
which shall be based on the Valuation Funds chosen by the Participant in a
manner consistent with Section 4.3, below. Such credits to a Participant’s
Account may be either positive or negative to reflect the increase or decrease
in value of the Account in accordance with the provisions of this Plan.   2.19.
  Mutual Fund. The term “Mutual Fund” means an investment alternative that
provides for a hypothetical investment in various mutual funds, which may in the
discretion of the Committee be offered as a Valuation Fund.   2.20.  
Participant. “Participant” means any Director who is eligible, pursuant to
Section 3.1, below, to participate in this Plan, and who has elected to defer
Compensation under this Plan in accordance with Article III, below. Such
Director shall remain a Participant in this Plan for the period of deferral and
until such time as all vested benefits payable under this Plan have been paid in
accordance with the provisions hereof.

3



--------------------------------------------------------------------------------



 



2.21.   Plan. “Plan” means this Respironics, Inc. 2005 Non-Employee Director
Deferred Compensation Plan as amended from time to time.   2.22.   Retirement.
“Retirement” means, for any Participant, the date on which a Participant ceases
to be a Director of the Company for any reason other than resignation or removal
for cause, provided that the Participant has attained at least age 55.   2.23.  
Subsidiary. “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing at least fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in the chain.   2.24.   Tender Offer. “Tender
Offer” means a tender offer or exchange offer to acquire securities of a
corporation (other than such an offer made by the Company or a Subsidiary),
whether or not such offer is approved or opposed by the Board.   2.25.  
Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from (1) an illness or accident affecting
the Participant or his or her spouse or dependent; (2) loss of the Participant’s
property due to casualty; or (3) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.  
2.26.   Valuation Funds. “Valuation Funds” means one or more of the
independently established funds or indices that are identified and listed by the
Committee. These Valuation Funds are used solely to calculate the Interest that
is credited to each Participant’s Account in accordance with Article IV, below,
and does not represent, nor should it be interpreted to convey, any beneficial
interest on the part of the Participant in any asset or other property of the
Company. The determination of the increase or decrease in the performance of
each Valuation Fund shall be made by the Committee in its reasonable discretion.
The Committee shall select the various Valuation Funds available to the
Participants with respect to this Plan and shall set forth a list of these
Valuation Funds attached hereto as Exhibit A, which may be amended from time to
time in the discretion of the Committee by revision to Exhibit A and without
requiring amendment of the Plan.   2.27.   Voting Power. “Voting Power” of the
Company means such number of the Voting Shares of the Company as shall enable
the holders thereof to cast such percentage of all of the votes that could be
cast in an annual election of directors (without consideration of the rights of
any other class of stock other than the Company’s Common Stock to elect
directors by a separate class vote). “Voting Shares” means all securities of the
Company entitling the holders thereof to vote in an annual election of directors
(without consideration of the rights of any other class of stock other than the
Company’s Common Stock to elect directors by a separate class vote).

ARTICLE III — ELIGIBILITY AND PARTICIPATION



3.1.   Eligibility and Participation.



  (a)   Eligibility. Eligibility to participate in the Plan shall be limited to
Directors.

4



--------------------------------------------------------------------------------



 



  (b)   Participation. A Director shall be eligible to participate in this Plan
as long as he or she remains a Director of the Company. Participation in the
Plan by an eligible Director is voluntary and shall be effective upon the
Participant’s completion and submission of a Deferral Commitment, an Allocation
Form, and a Distribution Election to the Committee prior to the beginning of the
Deferral Period.     (c)   First-Year Participation. When an individual first
becomes eligible to participate in this Plan during a Deferral Period, a
Deferral Commitment may be submitted to the Committee within thirty (30) days
after the individual first becomes eligible to participate. Such Deferral
Commitment will be effective only with regard to Compensation earned following
submission of the Deferral Commitment to the Committee.



3.2.   Form of Deferral Commitment. A Participant may elect to make a Deferral
Commitment in the form permitted by the Committee. The Deferral Commitment shall
specify the following:



  (a)   Deferral Amounts; Accounts. A Deferral Commitment shall be effective
with respect to each payment of Compensation payable by the Company to a
Participant during the Deferral Period. All investment elections and investment
change elections shall be made in accordance with the procedures established by
the Committee and, if applicable, shall comply with any “insider” trading
policies adopted by the Company and Rule 16b-3 of the Exchange Act as described
in Section 3.2(e) below. The Participant shall set forth the amount to be
deferred as a full percentage of Compensation. The percentage specified shall
apply equally to each periodic payment of Compensation during the Deferral
Period.     (b)   Allocation to Valuation Funds. The Participant shall specify
in a separate form (known as the “Allocation Form”) filed with the Committee,
the Participant’s initial allocation of the amounts deferred into his or her
Account among the various available Valuation Funds.     (c)   Maximum Deferral.
The maximum amount of each payment of Compensation that may be deferred shall be
one hundred percent (100%).     (d)   Minimum Deferral. The minimum amount of
each payment of Compensation that may be deferred shall be twenty-five percent
(25%).     (e)   Restrictions on Transfers and Distributions. If a Director is
an “insider” subject to Section 16 of the Exchange Act, the Plan shall be
administered in accordance with Rule 16b-3 of the Exchange Act, as it applies to
the Director. If required to comply with Rule 16b-3 of the Exchange Act:



  (i)   A Director’s election to transfer deferrals from the Company Stock Fund
to a Mutual Fund must be made at least 6 months after the Director last elected
to transfer deferrals from the Mutual Fund to the Company Stock Fund.

5



--------------------------------------------------------------------------------



 



  (ii)   A Director’s election to transfer deferrals from a Mutual Fund to the
Company Stock Fund must be made at least 6 months after the Director last
elected to transfer deferrals from the Company Stock Fund to the Mutual Fund or
to receive a cash distribution from the Company Stock Fund.     (iii)   If a
Director’s benefit from the Company Stock Fund is to be paid in cash, the
Director’s election to receive cash must be made at least 6 months after the
Director’s most recent election to transfer deferrals into the Company Stock
Fund.

     3.3. Period of Commitment. Once a Participant has made a Deferral
Commitment, that Commitment shall remain in effect for each Deferral Period
unless the Deferral Commitment is revoked or amended in writing prior to the
beginning of such succeeding Deferral Period, if succeeding Deferral Periods are
permitted by the Committee.

     3.4. Commitment Limited by Termination. If a Participant’s service with the
Company as a Director is terminated for any reason prior to the end of the
Deferral Period, the Deferral Period shall end as of the date of termination.

     3.5. Modification of Deferral Commitment. Except as provided in Section 3.3
or 3.4 above, or Section 5.3 below, a Deferral Commitment shall be irrevocable
by the Participant during a Deferral Period.

     3.6. Defaults in Event of Incomplete or Inaccurate Deferral Commitments. In
the event that a Participant submits a Deferral Commitment to the Committee that
contains information which, in the sole discretion of the Committee, is
incomplete or inaccurate, the Committee shall be authorized to assume the
following, and such assumptions shall be communicated to the Participant:



  (a)   If no Valuation Fund is selected – assume Money Market Fund was
selected;     (b)   If Valuation Fund(s) selected equal less than 100% – assume
that Money Market Fund was selected for balance;     (c)   If Valuation Fund(s)
selected equal more than 100% – assume proportionate reduction to each Valuation
Fund selected;     (d)   If no Distribution Election is chosen – assume three
(3) annual installments were elected; and     (e)   If no Beneficiary is
designated, Participant’s Beneficiary will be his or her estate.



3.7.   Modification of Distribution Election. Except as set forth in this
Section 3.7, a Distribution Election shall be irrevocable. Any modifications to
a Distribution Election for the Deferral Period:



  (a)   Shall not become effective for 12 months following the date of the
modification;

6



--------------------------------------------------------------------------------



 



  (b)   Shall be made at least 12 months prior to the initial distribution date
of the Participant’s Account for the Deferral Period;     (c)   Shall delay such
distribution date for a minimum of five years from the date the payment would
otherwise have been made; and     (d)   Shall not reduce the number of payments
that otherwise would be made to the Participant.

ARTICLE IV — DEFERRED ACCOUNT



4.1.   Accounts. The Compensation deferred by a Participant under the Plan and
Interest shall be credited to the Participant’s Account. The Participants’
Accounts shall be used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.
  4.2.   Timing of Credits. A Participant’s deferred Compensation shall be
credited to each Participant’s Account as soon as administratively practicable
following the day on which the Compensation deferred would have otherwise been
payable to the Participant.   4.3.   Valuation Funds.



  (a)   Designation and Reallocation. A Participant shall designate, at a time
and in a manner acceptable to the Committee, one or more Valuation Funds for the
sole purpose of determining the amount of Interest to be credited or debited to
the Participants’ Accounts. Such election shall designate the portion of each
deferral of Compensation that shall be deemed to be allocated among the
available Valuation Fund(s), and such election shall apply to each succeeding
deferral of Compensation until such time as the Participant shall file a new
election with the Committee. Subject to Section 3.2(e), upon notice to the
Committee, the Participant may also reallocate the balance in each Valuation
Fund among the other available Valuation Funds as of the next succeeding
Determination Date, but in no event shall such re-allocation occur more
frequently than daily. The election of deemed investments among the options
provided shall be the sole responsibility of each Participant. The Company and
Committee members are not authorized to make any recommendation to any
Participant with respect to such election. Each Participant assumes all risk
connected with any adjustment to the value of his or her Account. Neither the
Committee nor the Company in any way guarantees against loss or depreciation.  
  (b)   Company Stock Fund. The Committee may make a Company Common Stock Fund
available as a Valuation Fund under the Plan. The deferrals that a Participant
elects to invest in the Company Stock Fund shall be converted into a
hypothetical number of             shares of Company Common Stock by dividing
the applicable amount of deferrals by the Fair Market Value of the Company
Common Stock on the date the deferrals are credited to the Participant’s Account
or on such other date as may be determined by the Committee. As of the date that
dividends (if any) are declared on outstanding shares of Company Common Stock

7



--------------------------------------------------------------------------------



 



      (or on such later date as may be determined by the Committee), the Company
shall credit a Participant’s Company Stock Fund with additional hypothetical
shares of Company Common Stock in an amount equal to the “Dividend Amount.” The
“Dividend Amount” is the amount of dividends declared on the hypothetical shares
of Company Common Stock in a Participant’s Account divided by the Fair Market
Value of the Company stock on the date dividends are declared or on such other
date as may be determined by the Committee. When deferrals are transferred out
of the Company Stock Fund, the deferrals will be converted to a cash equivalent
based upon the Fair Market Value of the Company Common Stock on the effective
date of such transfer.     (c)   Mutual Fund. The Committee may make a Mutual
Fund available as a Valuation Fund under the Plan. The deferrals that a
Participant elects to invest in the Mutual Fund shall be adjusted for investment
experience (either gains or losses) in a manner that equals the investment
experience attributable to the one or more mutual funds offered as Valuation
Funds by the Committee under the Plan. Participants who elect the Mutual Fund
investment alternative for all or a portion of their Account shall elect among
the mutual funds that are listed in Exhibit A (as may be amended by the
Committee from time to time). Any deferrals that a Participant elects to invest
in the Mutual Fund shall begin accruing investment experience at the time the
deferrals are credited to the Participant’s Account or on such other date as may
be determined by the Committee. When deferrals are transferred out of the Mutual
Fund, the deferrals shall stop accruing investment experience under the Mutual
Fund as of the effective date of such transfer.



4.4.   Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:



  (a)   New Deferrals. Each Account shall be increased by any deferred
Compensation credited since such prior Determination Date.     (b)  
Distributions. Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date. Distributions
shall be deemed to have been made proportionally from each of the Valuation
Funds maintained within such Account based on the proportion that such Valuation
Fund bears to the sum of all Valuation Funds maintained within such Account for
that Participant as of the Determination Date immediately preceding the date of
payment.     (c)   Interest. Each Account shall be increased or decreased by the
Interest credited to such Account since such Determination Date as though the
balance of that Account as of the prior Determination Date had been invested in
the applicable Valuation Funds chosen by the Participant.

8



--------------------------------------------------------------------------------



 



4.5.   Vesting of Accounts. Each Participant shall be one hundred percent (100%)
vested at all times in the amounts of Compensation elected to be deferred under
this Plan and Interest thereon.   4.6.   Loans. No loans to Participants of
amounts credited to a Participant’s Account shall be permitted.   4.7.  
Statement of Accounts. The Committee shall provide to each Participant a
statement showing the balances in the Participant’s Account on a periodic basis.

ARTICLE V — PLAN BENEFITS



5.1.   Distributions.



  (a)   Retirement Distributions. Following the Participant’s Retirement with
the Company, the vested portion of a Participant’s Account shall be distributed
to the Participant as soon as administratively practicable following the date on
which the Participant’s Retirement occurs. Distribution of the vested portion of
a Participant’s Account shall be made in a lump sum or annual installments as
indicated on the Participant’s Distribution Election.     (b)   Non-Retirement
Distributions. If a Participant ceases to serve as a Director of the Company
prior to the attainment of age 55, or if the Participant ceases to serve as a
Director at any time by reason of resignation (other than for Disability) or is
removed from office for cause, then the vested portion of the Participant’s
Account shall be distributed to the Participant as soon as administratively
practicable following termination from service. Distribution of the vested
portion of a Participant’s Account shall be made in a lump sum.



5.2.   Death or Disability Benefit. Upon the death or Disability of a
Participant prior to the commencement of benefits under this Plan, the Company
shall pay to the Participant, or the Participant’s Beneficiary, an amount equal
to the vested Account balance in that Account in the form of a lump sum payment
as soon as practicable following the Participant’s death or Disability. In the
event of the death of the Participant after the commencement of benefits under
this Plan from the Participant’s Account, the benefits from that Account shall
be paid to the Participant’s designated Beneficiary from that Account at the
same time and in the same manner as if the Participant had survived.   5.3.  
Hardship Distributions. Notwithstanding the terms of any Deferral Commitment
made by a Participant hereunder, the Committee may, in its sole discretion,
permit the withdrawal of all or a portion of the vested amounts credited to a
Participant’s Account, upon the request of the Participant or the Participant’s
legal representative, or following the death of a Participant upon the request
of a Participant’s Beneficiary or such Beneficiary’s representative, if the
Committee determines that the Participant or Beneficiary, as the case may be, is
confronted with an Unforeseeable Emergency. The Participant or Beneficiary shall
provide to the Committee such evidence as the Committee may require to
demonstrate that such emergency exists and financial hardship would occur if the
withdrawal were not permitted including, whether and the extent to

9



--------------------------------------------------------------------------------



 



    which the hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or liquidation of the Participant’s
assets, and other evidence as may be required under Section 409A of the Code.
Any withdrawal under this Section shall be limited to the amount necessary to
meet the emergency. Payment shall be made, as soon as practicable after the
Committee approves the payment and determines the amount of the payment, in a
single lump sum and in accordance with Section 4.4(b).   5.4.   Form of Payment.
Unless otherwise specified in Section 5.1, 5.2, 5.3 or 5.5, the benefits payable
from any Account under this Plan shall be paid in the form of benefit as
provided below, and specified by the Participant in the Distribution Election,
which Distribution Election shall be filed by the Participant when the
Participant files his or her Deferral Commitment with respect to a Deferral
Period. The Distribution Election filed for a Deferral Period shall govern
deferrals made together with Interest thereon and is irrevocable. The permitted
forms of benefit payments are:



  (a)   A lump sum amount which is equal to the vested Account balance; and    
(b)   Annual installments for a period of up to ten (10) years where the annual
payment shall be equal to the balance of the Account immediately prior to the
payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences at the number of annual payments initially chosen
and is reduced by one (1) in each succeeding year. Interest on the unpaid
balance shall be based on the most recent allocation among the available
Valuation Funds chosen by the Participant, made in accordance with Section 4.3,
above.



5.5.   Small Account. If the total of a Participant’s vested, unpaid Account
balance as of the time the payments are to commence from the Participant’s
Account is less than $10,000, the remaining unpaid, vested Account shall be paid
in a lump sum, notwithstanding any election by the Participant to the contrary.
  5.6.   Payment to Guardian. If a Plan benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of the property, the Committee may direct payment to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require proof of incompetency, minority, incapacity
or guardianship as it may deem appropriate prior to distribution. Such
distribution of the vested Account balance shall completely discharge the
Committee and Company from all liability with respect to such benefit.   5.7.  
Effect of Payment. The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.   5.8.   Limitation on Distributions. In
the case of a change in ownership or effective control of the Company, as
defined in Section 409A of the Code or the regulations thereunder,
notwithstanding anything to the contrary herein, no distributions may be made
earlier than

10



--------------------------------------------------------------------------------



 



    the date permitted under Section 409A of the Code and the regulations
thereunder to any Participant who is subject to such requirements.

ARTICLE VI — BENEFICIARY DESIGNATION



6.1.   Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more Beneficiaries (both primary as well as
secondary) to whom benefits under this Plan and/or prior plans shall be paid in
the event of the Participant’s death prior to complete distribution of the
Participant’s vested Account balance. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only when filed
with the Committee during the Participant’s lifetime.   6.2.   Changing
Beneficiary. Any Beneficiary designation may be changed by a Participant without
the consent of the previously named Beneficiary by the filing of a new
Beneficiary designation with the Committee.   6.3.   No Beneficiary Designation.
If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant predeceases the Participant or dies before complete
distribution of the Participant’s vested benefits, the Participant’s benefits
under this Plan shall be payable to the Participant’s estate.   6.4.   Effect of
Payment. Payment of the vested Account balance to the Beneficiary or the
Participant’s estate shall completely discharge the Company’s obligations under
this Plan.

ARTICLE VII — ADMINISTRATION



7.1.   Committee; Duties. This Plan shall be administered by the Committee,
except in the event of a Change in Control as provided in Section 7.5 below. The
Committee shall have the authority to make, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration. A majority vote of the Committee members shall
control any decision. Members of the Committee may be Participants under this
Plan.   7.2.   Agents. The Committee may, from time to time, employ agents,
including employees of the Company, and delegate to them such administrative or
other duties as are required under the Plan and as it sees fit, and may from
time to time consult with counsel who may be counsel to the Company.   7.3.  
Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.   7.4.   Indemnity of Committee. The Company
shall indemnify and hold harmless the members of the Committee against any and
all claims, loss, damage, expense or liability arising from

11



--------------------------------------------------------------------------------



 



    any action or failure to act with respect to this Plan on account of such
member’s service on the Committee, except in the case of such member’s gross
negligence or willful misconduct.   7.5.   Election of Committee After Change in
Control. After a Change in Control, vacancies on the Committee shall be filled
by majority vote of the remaining Committee members and Committee members may be
removed only by such a vote. If no Committee members remain, a new Committee
shall be elected by majority vote of the Participants in the Plan immediately
preceding such Change in Control. After a Change in Control, no amendment shall
be made to Article VII or other Plan provisions regarding Committee authority
with respect to the Plan without prior approval by the Committee.

ARTICLE VIII — CLAIMS PROCEDURE



8.1.   Claims and Appeals Procedure. Any person or entity claiming a benefit,
requesting an interpretation or ruling under the Plan (hereinafter referred to
as “Claimant”), or requesting information under the Plan shall present the
request in writing to the Committee, which shall respond in writing as soon as
practicable. The Committee shall establish a claims procedure that is in
accordance with Company policies and that is intended to afford a reasonable
opportunity to any Claimant for a full and fair review of any adverse decision
of the Committee with respect to a Claimant’s claim or request.

ARTICLE IX — AMENDMENT AND TERMINATION OF PLAN



9.1.   Amendment. The Company, acting through the Board or the Board’s
authorized delegate, may at any time amend the Plan in whole or in part by
written instrument, notice of which is given to all Participants and to any
Beneficiary receiving installment payments, provided, however, that no amendment
shall reduce the amount accrued in any Account as of the date such notice of the
amendment is given.   9.2.   Termination of the Plan. The Company, acting
through the Board or the Board’s authorized delegate, may at any time suspend or
terminate the Plan as follows:



  (a)   Suspension. The Board may suspend the Plan by instructing the Committee
not to accept any additional Deferral Commitments. If such a suspension occurs,
the Plan shall continue to operate and be effective with regard to Deferral
Commitments entered into prior to the effective date of such suspension.     (b)
  Termination. The Board may terminate the Plan in whole or in part by
instructing the Committee not to accept any additional Deferral Commitments, and
by terminating all ongoing Deferral Commitments. In the event of complete
termination, the Plan shall cease to operate except with respect to the
administration of prior deferred amounts.

ARTICLE X — MISCELLANEOUS



10.1.   Unfunded Plan. The Plan constitutes a mere promise by the Company to
make benefit payments in the future. The Company’s obligations under the Plan
shall be unfunded and unsecured promises to pay. The Company shall not be
obligated under any circumstance

12



--------------------------------------------------------------------------------



 



    to fund its financial obligations under this Plan. It may, in its
discretion, set aside funds in a trust or other vehicle, subject to the claims
of its creditors, in order to assist it in meeting its obligations under the
Plan, if such arrangement will not cause the Plan to be considered a funded
deferred compensation plan under ERISA, or the Code and provided, further, that
any trust created by the Company and any assets held by such trust to assist the
Company in meeting its obligations under the Plan will conform to the terms of
any model rabbi trust, as then promulgated by the Internal Revenue Service. This
Plan is an unfunded plan maintained primarily to provide deferred compensation
benefits for a select group of “management or highly-compensated employees”
within the meaning of Sections 201, 301, and 401 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and therefore is exempt from
the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, the Board
may terminate the Plan in whole or in part and take appropriate measures if it
is determined by the United States Department of Labor, a court of competent
jurisdiction, or an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA (as currently
in effect or hereafter amended) which is not so exempt. Notwithstanding anything
to the contrary herein, there shall be no acceleration of the time or schedule
of any payments under the Plan, except as may be provided in regulations under
Section 409A of the Code.   10.2.   Company Obligation. The obligation to make
benefit payments to any Participant under the Plan shall be an obligation solely
of the Company with respect to the deferred Compensation receivable from the
Company and shall not be an obligation of another company.   10.3.   Unsecured
General Creditor. Neither the Company nor this Plan gives the Participant any
beneficial ownership interest in any assets of the Company. To the extent that
any Participant or Beneficiary or other person acquires a right to receive
payments under the Plan, such right shall be no greater than the right, and each
Participant and Beneficiary shall at all times have the status, of a general
unsecured creditor of the Company.   10.4.   Nonalienation/Nonassignability.
Except as may be required by law, neither the Participant nor any Beneficiary
shall have the right to, directly or indirectly, alienate, assign, transfer,
pledge, anticipate or encumber (except by reason of death) any amount that is or
may be payable hereunder, including in respect of any liability of a Participant
or Beneficiary for alimony or other payments for the support of a spouse, former
spouse, child or other dependent, prior to actually being received by the
Participant or Beneficiary hereunder, nor shall the Participant’s or
Beneficiary’s rights to benefit payments under the Plan be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or Beneficiary or to
the debts, contracts, liabilities, engagements, or torts of any Participant or
Beneficiary, or transfer by operation of law in the event of bankruptcy or
insolvency of the Participant or any Beneficiary, or any legal process.   10.5.
  No Retention Guarantee. Nothing contained herein shall be deemed to give any
Director the right to be retained in the service of the Company.

13



--------------------------------------------------------------------------------



 



10.6.   Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder, and by taking such other action as
may be requested by the Company.   10.7.   Governing Law. The provisions of this
Plan shall be construed and interpreted according to the laws of the
Commonwealth of Pennsylvania, without regard to conflicts of laws principles.  
10.8.   Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.   10.9.   Notice. Any
notice required or permitted under the Plan shall be sufficient if in writing
and hand delivered or sent by registered or certified mail or recognized
overnight delivery service. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the third business day following
the date shown on the postmark on the receipt for registration or certification.
Mailed notice to the Committee shall be directed to the Company’s address at
1010 Murry Ridge Lane, Murrysville, Pennsylvania, Attention: Vice President,
Human Resources, with a separate copy mailed to the Company’s General Counsel at
the Company’s address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in Company’s records.   10.10.  
Successors. The provisions of this Plan shall bind and inure to the benefit of
Company and its successors and assigns. The term successors as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

14



--------------------------------------------------------------------------------



 



EXHIBIT A

Valuation Funds

BlackRock Money Market
BlackRock Intermediate Gov’t. Bond Portfolio
BlackRock Managed Income Portfolio
AIM Basic Value Fund
American Funds: Balanced Fund-A
Janus Adviser International Fund
Janus Adviser Worldwide Fund
America Funds-Growth Fund of America — A
INVESCO Dynamics — K
Respironics Common Stock
Respironics Non-Qualified SLF
MFS Value
BlackRock Large Cap Growth — A
Federated Mid-Cap Index
Fidelity Advisor Value Strategies

1